Citation Nr: 0322713	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  96-23 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a coma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On May 29, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please make sure the following are 
obtained and associated with the claims 
file, or attempt the following in the 
order presented:

2.  Obtain Service Personnel Records.  Obtain the 
veteran's service personnel records to document his 
duty stations, assignments, promotions, awards, 
training, evaluations and disciplinary actions.  
The veteran had active service from April 1, 1977, 
until May 15, 1981.  (The veteran's DD Form 214 
provides that his last duty assignment and major 
command was the USS Forrestal CV59 and that his 
primary specialty title was fireman.)  

3.  Obtain Service Medical Records (and 
supplemental service records, including any 
inpatient records from DoD facilities).  Ask the 
veteran to provide as much information as possible 
about the specific dates and circumstances 
surrounding the in-service incident resulting in 
any head injury and coma.  Also ask him to state, 
if possible, when and where he sought treatment, 
including the names of the military hospitals or 
clinics, if known, and the locations of the 
hospitals or clinics. 


4.  After the veteran responds, furnish this 
information to the National Personnel Records 
Center (NPRC), and any service department health 
care facility identified by the veteran, and 
request all available clinical records, 
hospitalization records, or sick logs concerning 
the periods of in-patient care identified.   Also 
ask for copies of the veteran's MEB, if extant.   
If no such records can be found, or if they have 
been destroyed, ask for specific confirmation of 
that fact.

(The RO previously attempted to obtain the 
veteran's service medical records.  The claims file 
includes service medical records dating in or after 
August 1979.  These records do not include 
treatment for a head injury or coma.  However, the 
veteran has suggested that he was treated for a 
head injury with a prolonged coma after an incident 
in 1978.  Specifically, his February 1995 letter 
states that the head injury happened in 1978, while 
in Port-Au-Prince, Haiti, and it left him in a coma 
for three weeks.  He states that he was 
hospitalized for five months, i.e. learning how to 
write, walk, and participating in a program for 
individuals with severe head trauma, at a medical 
hearing board while he was in the hospital at the 
Naval Air Station at Jacksonville, Florida.  He 
further states that the Board was going to give him 
a medical discharge with a 100 percent total 
disability compensation.  The veteran's June 1996 
substantive appeal relates that he was pushed off a 
third floor balcony in Port-au-Prince, Haiti, in 
1978 and was in a coma for weeks.  A November 14, 
1997 medical note indicates that the veteran 
reported having sustained a severe head injury that 
put him in a coma for three months when he was hit 
in the head in an assault that took place in a 
"bordello.")  

5.  Obtain Non-VA Health Care Provider Medical 
Records.  The veteran has responded with addresses.  
For any records not yet obtained:  Ask the veteran 
to supply any additional information he may have 
that might further identify the facilities listed 
below, including the dates of treatment (if 
needed), and the nature of the disabilities for 
which treatment was sought (if needed).  Also, ask 
the veteran to provide a list of all non-VA health 
care providers from whom he has obtained treatment 
for alcohol abuse, psychiatric problems, cognitive 
disorders, or a head injury from May 1981 to the 
present.  This should include admission or 
commitment to any state hospital.
Thereafter, obtain these records using the 
information provided by the veteran, combined with 
the information provided here.  (As to these 
records, make arrangements to obtain hospital 
summaries, complete clinical records, outpatient 
treatment records, reports of CAT scans-especially 
of the skull, reports of x-ray films-especially of 
the skull, for that period.) 
Evidence or record suggests that the veteran was 
treated at the following facilities.  Ensure 
Records from these facilities appear in the claims 
file, or make attempts to obtain them:
	a.  The Bridgewater facility.  Hearing 
testimony was that the veteran just got out of 
Bridgewater that Monday and that the staff there 
gave the veteran Tranxene, 15 milligrams three 
times a day for nerves.  (March 1985 Hearing 
Transcript, p. 5).  A March 2, 1984 progress note 
also reported that the veteran got out of 
Bridgewater one week earlier;
b.  Leominster Detoxification Center.  A Bedford VA 
Discharge Summary (Admission Period: October 19, 
1987 to March 11, 1988) reflects that the veteran 
was referred by the Leominster Detoxification 
Center;  
	c.  McLean Hospital.  A June 2, 1993 progress 
note states that the veteran was recently 
discharged from McLean Hospital (6/1);  
	d.  St. Elizabeth's Hospital.  A Bedford VA 
Discharge Summary (Admission Period: February 25, 
1993 to April 5, 1993) notes that the veteran was 
originally evaluated at Atlantic Care Hospital in 
Lynn and then transferred on a "section 12" to 
St. Elizabeth's Hospital in Brighton on January 20, 
1993 for alcohol intoxication with suicidal 
ideation.  


	e.  Sommerville Hospital.  A Bedford VA 
Discharge Summary (Admission Period:  December 3, 
1988 to December 20, 1988) reports that the veteran 
was taken to the Sommerville Hospital after he was 
beaten during a fight.
	f.  Union Hospital.  A Bedford Hospital 
Summary (Admission Period:  September 14, 1984 to 
September 18, 1984) reflects that the veteran was 
referred from the Union Hospital in Lynn, Mass, 
where his mother had brought him secondary to the 
patient going on a drunken spree and going home and 
breaking up furniture in the house.  This record 
indicates that he was brought into the emergency 
department at Lynn.  
	g.  Carney Hospital.  A Bedford VA Hospital 
Summary (Admission Period:  September 22, 1984 to 
October 9, 1984) notes a history of multiple 
hospitalizations.  It states that the veteran was 
transferred from Carney Hospital on a temporary 
commitment paper after he had jumped in front of an 
MBTA train and tried to hit it.  
	h.  Charles River Hospital.  A Bedford 
Discharge Summary (Admission Period:  March 1, 1996 
to April 2, 1996) reveals that the veteran was 
hospitalized for two weeks at the Charles River 
Hospital after having injected insulin in an 
attempt to kill himself.  In a Sunrise Healthcare 
Corp. progress note, dated November 13, 1997, the 
veteran reportedly produced a discharge plan from 
Charles River Hospital that stated the veteran was 
on Xanax.  The paper was over a year old.  
	i.  Beverly Bay Hospital.  The Bedford 
Discharge Summary for March 1, 1996 to April 2, 
1996 also notes that the police took the veteran to 
the Beverly Bay Ridge Hospital after the veteran 
threatened to swallow razor blades.
	j.  Malden Hospital.  In his June 5, 1996 VA 
Form 9, the veteran writes that he is an inpatient 
in the psychiatric unit of the Malden Hospital.  


	k.  Mass. Eye and Ear.  A Bedford Discharge 
Summary (Admission Period:  May 31, 1989 to August 
29, 1989) indicates that the veteran was treated at 
Mass. Eye and Ear after sustaining an injury to his 
right eye in 1988 as a result of a rock being 
thrown at him.  
	l.  Bournewood Hospital.  An April 2001 VA 
Form 21-527 reports treatment from January 3, 2001 
to April 6, 2001 by Doctor Molmenti at Bournewood 
Hospital, 300 South Street Brookline, Mass.  

6.  Obtain Any Treatment Records of Reported 
Incidents.  Ask the veteran to identify any 
treatment records that may exist in connection with 
the following incidents.  Thereafter, obtain these 
records using the information provided by the 
veteran, combined with the information provided 
here.  (As to these records, make arrangements to 
obtain hospital summaries, complete clinical 
records, outpatient treatment records, reports of 
CAT scans-especially of the skull, reports of x-
ray films-especially of the skull, for that 
period.)
	a.  Gunshot Wound to Upper Lip.  A 5/31/89 
progress note reports that the veteran indicated 
that he was recently (approximately 4 to 5 days 
earlier) shot in the upper lip and has a scar.  A 
Bedford VA Discharge Summary (5/31/89-8/29/89) 
noted that he was shot in the jaw prior to 
admission.
	b.  Car Accidents.  A Bedford VA Discharge 
Summary (5/18/88-5/24/88) notes that the veteran 
had a car accident a year earlier; and several 
accidents before.  He has smashed several cars in 
accidents.  A separate Bedford VA Discharge Summary 
(10/19/87-3/11/88) relates that the veteran reports 
having smashed his car a couple weeks earlier.

7.  Obtain Social Security Disability Award 
Records. Request records from the Social Security 
Administration regarding the December 1988 award of 
Social Security Disability to the veteran.  The 
claims file includes a copy of a Social Security 
Administration Disability Certificate Award dated 
in December 1988.  

8.  Obtain Recent VA Treatment Records.  Obtain the 
veteran's medical records from the VA Medical 
Centers in Boston, Massachusetts for any treatment 
of alcohol dependence, psychiatric problems or 
residuals of a head injury during the period of 
March 1996 to the present.  This request includes 
hospital summaries, complete clinical records, 
outpatient treatment records, CAT scan reports, and 
x-ray reports.  

9.  Provide a VA Neurological Examination.  After 
completing all of the actions set out above, make 
arrangements with the appropriate VA medical 
facility for the veteran to be afforded another VA 
neurological examination.  The examination should 
be oriented towards identifying any existing 
residuals of a coma produced by a head injury, and 
determining the etiology of any such residuals.  
The examiner should carefully review the claims 
file prior to conducting the examination.  In 
reviewing the claims file, the Board directs the 
examiner's attention to several pieces of evidence.  
First, the service medical records of treatment in 
1979 indicate that organic brain syndrome was not 
depicted.  Second, the service separation 
examination in 1981 lists no pertinent defects. 
Third, an April 1986 inpatient record reports 
cognitive dysfunction, including wordfinding, poor 
calculation, poor abstract thinking, poor memory 
for remote and recent events and judgment, and 
faulty visuomotor coordination on repetitive tasks.  
Fourth, on a June 1985 VA Consultation Sheet a 
psychologist reported the results of testing, 
including that the veteran received below average 
scores on all memory functions, impairment index of 
10 strongly indicating mild to moderate cognitive 
dysfunction.  Fifth, consider the various reports 
of post-service incidents such as alcohol abuse, 
car accidents, eye injuries, and gunshot wounds to 
the face.  Finally, take into account the February 
2000 VA examiner's stated opinion and rationale.
After considering the evidence of record (including 
any evidence associated with the record by virtue 
of the above development efforts), the examiner 
should conduct the examination and render an 
opinion as to any observed residuals of a coma 
produced by a head injury.  If such residuals 
exist, they should be set forth in detail, and the 
examiner should render an opinion as to whether it 
is at least as likely as not that these residuals 
are related to an in-service event.  The examiner 
should explain the rationale for this conclusion.  
This explanation should address the influence, if 
any, that any evidenced alcohol abuse likely had.  
Further, any conflicts with the opinions expressed 
in the earlier VA examination should be explained.

10.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




